Citation Nr: 1712292	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  12-34 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for left knee patellofemoral pain syndrome and tricompartmental degenerative joint disease. 

2.  Whether new and material evidence has been received to reopen the claim for service connection for a sinus disorder, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1981 and from March 2003 to August 2004 with service in Southwest Asia from June 2003 to June 2004.  He served in the National Guard from October 1981 to March 2005.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for left knee patellofemoral pain syndrome and tricompartmental degenerative joint disease and assigned a 10 percent rating from August 17, 2004.  The March 2010 rating decision determined that new and material evidence had not been received to reopen service connection for a sinus disorder.   

With respect to the claimed sinus disorder, while the Veteran has specifically identified his condition as sinusitis, review of the record reveals a diagnosis of allergic rhinitis.  As a result, the Veteran's claim has been recharacterized as a sinus disorder, to include sinusitis and allergic rhinitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a claimant's claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The transcript is associated with the record. 

The issue of entitlement to an initial disability evaluation in excess of 10 percent for left knee patellofemoral pain syndrome and tricompartmental degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2006 RO rating decision denied service connection for sinusitis on the basis that there was no evidence that sinusitis was incurred in or was aggravated by service.  

2.  Evidence received since the August 2006 decision is new, and in conjunction with previously considered evidence relates to an unestablished fact that is necessary to substantiate the claim for service connection for a sinus disorder.   

3.  Symptoms of allergic rhinitis first began in active service and have been recurrent since service separation, allergic rhinitis was diagnosed three months after separation from active service, the Veteran continues to have allergic rhinitis, and the Veteran's current allergic rhinitis is as likely as not related to active service.

4.  There is no evidence of a current diagnosis of sinusitis.  


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the August 2006 rating decision is new and material and the claim for service connection for a sinus disorder is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

2.  The criteria for the establishment of service connection for allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for the establishment of service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

An August 2006 RO rating decision denied service connection for sinusitis on the basis that there was no evidence that sinusitis was incurred in or was aggravated by service.  The evidence of record at the time of the August 2006 decision consisted of VA treatment records dated from November 2004 to June 2006.  The Veteran's service treatment records were not located.   

The Veteran was notified of the August 2006 rating decision, but he did not file a timely appeal, and no new and material evidence was received within a year of the decision.  Therefore, the August 2006 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.156(b), 3.160(d), 20.302, 20.1103. 

In September 2009, the Veteran applied to reopen his previously denied claim for service connection for a sinus disorder.  The additional evidence received in support of his claim includes the Veteran's testimony at the hearing before the Board in January 2017 and VA treatment records.  

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  At the hearing before the Board in January 2017, the Veteran stated that he experienced a sinus problem while serving in Iraq.  He stated that he didn't know it had anything to do with sinus; he thought it was just the dust and he didn't have a dust masks.  He indicated that he went to sick call and they gave him a nasal spray but it didn't seem to make a difference; he actually felt like they were just giving him something to get him back to duty.  He thought that if he got back to the States, he would be all right.  The Veteran stated that he followed up when he got back and VA diagnosed a sinus disorder.  He stated that he did not know the medical term but he knew it was sinus.  He stated that he was given a nasal spray.  Board Hearing Transcript dated in January 2017, pages 10 to 14.  

VA treatment records show that the Veteran continues to receive treatment for allergic rhinitis.  

This evidence is new since this evidence is neither cumulative nor redundant of the evidence that was of record in August 2006.  This evidence is also material because this medical evidence tends to show that the Veteran experienced sinus symptoms in active service, and these symptoms continued after service separation until the diagnosis of allergic rhinitis.  This evidence relates to an unestablished fact necessary to substantiate the claim which is evidence of an inservice symptoms and recurrent symptoms after active service.  Thus, the Board finds that this evidence is new and material and the claim for service connection is reopened.

2.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he incurred a sinus disorder in active service that first manifested when he was serving in Iraq.  He reported that the sinus symptoms began during active service and the symptoms have recurred since that time.  At the hearing before the Board in January 2017, the Veteran stated that he experienced a sinus problem while serving in Iraq.  He stated that he didn't know it had anything to do with sinus; he thought it was just the dust and he didn't have a dust masks.  He indicated that he went to sick call and they gave him a nasal spray but it didn't seem to make a difference; he actually felt like they were just giving him something to get him back to duty.  He thought that if he got back to the States, he would be all right.  The Veteran stated that he followed up when he got back and VA diagnosed a sinus disorder.  He stated that he did not know the medical term but he knew it was sinus.  He stated that he was given a nasal spray.  Board Hearing Transcript dated in January 2017, pages 10 to 14.  

The Veteran's report of a continuity of sinus symptoms in active service and after active service separation is competent evidence of a continuity of symptomatology.  Such symptoms are "observable" symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For this reason, the in-service sinus symptoms are established.

There is competent and credible evidence of a diagnosis of allergic rhinitis soon after service separation.  The Veteran separated from active duty in August 2004.  VA treatment records dated in November 2004 show a diagnosis of allergic rhinitis.  The veteran was started on flunisolide.  VA treatment records dated from 2004 to present show continued treatment for allergic rhinitis.   

The Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's allergic rhinitis first began in service, has been recurrent since service, and still exists.  The Board finds the Veteran's statements to be sufficient proof of this in-service symptoms and recurrent symptoms. The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  There is a diagnosis of allergic rhinitis three months after service separation.  

There is evidence that weighs against the claim for service connection.  Only one service treatment record was located for the Veteran's periods of service.  The November 2004 demobilization examination report does not document complaints of allergic rhinitis or other sinus disorder.  

Based on a careful review of the entire record, the Board finds that the evidence is in equipoise as to whether the current allergic rhinitis as likely as not is related to active service and began during active service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for allergic rhinitis is granted.

There is no evidence of a current diagnosis of sinusitis at any time during the period on appeal.  The law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, where, as here, medical evidence indicates that the Veteran does not have a diagnosis of sinusitis or any other sinus symptoms other than allergic rhinitis, there is no valid claim for service connection.  

The weight of the evidence shows that the Veteran does not have a current diagnosis of sinusitis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for sinusitis is denied.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Regarding the claim to reopen service connection for a sinus disorder and the claim for service connection for a sinus disorder, to the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties is not required.


ORDER

New and material evidence has been received and the Veteran's claim for service connection for a sinus disorder is reopened.

Service connection for a sinus disorder manifested by allergic rhinitis is granted.

Service connection for a sinus disorder manifested by sinusitis is denied.  


REMAND

The evidence reflects a possible worsening of the service-connected left knee disability patellofemoral pain syndrome and tricompartmental degenerative joint disease since the examination in 2010.  The medical evidence shows that in March 2012, the Veteran's VA doctor limited the amount of physical training the Veteran was able to perform due to the service-connected left knee disability.  At the hearing before the Board in January 2017, the Veteran testified that he was no longer able to perform certain duties at work because of the left knee disability.  Thus, the Board finds that a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  

Also on remand, the AOJ should obtain copies of any outstanding VA treatment records showing treatment of the left knee disability from the VA Healthcare System dated since January 2017.  38 U.S.C.A. § 5103A (b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records showing treatment of the left knee disability from the VA Healthcare System dated since January 2017.  

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected left knee disability patellofemoral pain syndrome and tricompartmental degenerative joint disease.  The claims file, including a copy of this remand, must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be performed.  The examiner should set forth all current complaints and findings pertaining to the Veteran's service-connected left knee disability, including in particular:  

   (a)  Range-of-motion and repetitive motion studies of the left knee expressed in degrees-including any painful range of motion movements on active use, passive use, repetitive use, in weight-bearing, and non-weight-bearing (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) and any weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner should note any additional loss of motion associated with flare-ups, repetition, or additional functional loss.  
   
   (b)  The presence (including severity of) or absence of recurrent subluxation or lateral instability of the knee.  

3.  Readjudicate the claim on appeal.  If any benefit on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afforded them a reasonable opportunity for response.  Then, if indicated, return the case to the Board for further appellate disposition.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


